            Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 1 of 42



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 PAYPAL, INC.,                                       )
 2211 North First Street                             )
 San Jose, CA 95131,                                 )
                                                     )
                               Plaintiff,            )
                                                     )
                v.                                   )                      19-3700
                                                          Civil Action No. ______________
                                                     )
 CONSUMER FINANCIAL PROTECTION                       )
 BUREAU,                                             )
 1700 G Street NW                                    )
 Washington, DC 20552,                               )
                                                     )
 and                                                 )
                                                     )
 KATHY KRANINGER, in her official capacity           )
 as Director, Consumer Financial Protection          )
 Bureau,                                             )
 1700 G Street NW                                    )
 Washington, DC 20552,                               )
                                                     )
                                                     )
                               Defendants.           )
                                                     )
                                                     )

                                            COMPLAINT

       Plaintiff PayPal, Inc. (“PayPal”), by and through its attorneys, hereby alleges as follows:

                                       INTRODUCTION

       1.      For nearly two decades, PayPal has been a leader in facilitating fast, secure,

convenient, and affordable digital and mobile payments on behalf of consumers and merchants

worldwide. Its mission is to enable its customers to participate fully in the global economy and

to improve their financial health by enabling them to access, receive, and move their money

across the globe, anytime, on any platform, and through any device. PayPal fully embraces the

mission of the Consumer Financial Protection Bureau (“the CFPB” or “the Bureau”) to protect
             Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 2 of 42



consumers and regulations that empower consumers to make informed financial decisions. As

part of that commitment, PayPal makes its customers the central focus of all that it does and has

built a robust compliance program that puts the safeguarding of its consumers at the forefront of

its products and services.

       2.      This action challenges a rule promulgated by the CFPB that requires PayPal to

make misleading and confusing disclosures about the fees and functionalities of its products and

places unreasonable restrictions on consumers’ abilities to link certain credit products to their

PayPal accounts. As a result, the Bureau’s rulemaking has resulted in consumer

misunderstandings and confusion and has deprived PayPal’s customers of access to significant

benefits offered by PayPal. The Rule, entitled the “Prepaid Accounts Under the Electronic Fund

Transfer Act (Regulation E) and the Truth in Lending Act (Regulation Z) Rule” (“the Prepaid

Rule,” “the Final Rule,” or “the Rule”), 1 emerged from a CFPB initiative to regulate a product

known commonly as a “prepaid card” or “general purpose reloadable card” (“GPR card”). A

GPR card typically is a physical card whose core function is to store a consumer’s funds until the

consumer wishes to use the card to spend or transfer those funds. GPR cards are generally

purchased at retail locations like drugstores and supermarkets, loaded (or reloaded) with funds

provided in cash or by direct deposit, and then used by consumers similarly to bank debit cards.

       3.      PayPal’s primary consumer offering is a “digital wallet.” Digital wallets are

fundamentally different from GPR cards. Like physical wallets, digital wallets permit consumers

to keep their payment credentials—such as debit cards, credit cards, and bank account


1
  PayPal’s references to “the Rule” correspond to several related final rules that collectively
implement the regulations at issue here. See 81 Fed. Reg. 83,934 (Nov. 22, 2016) (Final Rule);
82 Fed. Reg. 18,975 (Apr. 25, 2017) (delaying implementation of the Final Rule by six months);
83 Fed. Reg. 6364 (Feb. 13, 2018) (amending the Final Rule and delaying its implementation
until April 1, 2019).


                                                -2-
             Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 3 of 42



information—in a single place that can be accessed to make purchases or to transfer funds.

When a consumer authorizes a payment with his or her PayPal account, PayPal accesses the

consumer’s credentials from its secured electronic platform, interfaces between the consumer

and the intended recipient, and transfers money without the need for the consumer to expose his

or her full sensitive financial credentials to the payment recipient. Although consumers have the

ability to store money with PayPal (if, for example, the consumer receives a payment from

another party and does not immediately transfer those funds to a bank account), they can make

purchases or send money with PayPal without doing so. Indeed, the majority of PayPal’s

customers use PayPal’s services to transfer funds and make purchases using linked financial

instruments, not to store and spend cash balances.

       4.      Although a GPR card is materially different from a digital wallet, the Bureau

nevertheless decided, arbitrarily, to subject both offerings to the same regulatory disclosure

regime. PayPal engaged extensively with the CFPB throughout the rulemaking process,

presenting evidence to the CFPB that PayPal’s digital wallet offerings differed in significant

ways from GPR cards and warning of negative consequences to consumers should the CFPB

ultimately apply a GPR-card disclosure regime to digital wallets. Contrary to its mission of

protecting U.S. consumers, however, the CFPB unreasonably dismissed PayPal’s evidence and

finalized a Rule that treats identically GPR cards and PayPal’s very different digital wallet

products.

       5.      The Bureau did not attempt to justify this result by pointing to empirical

evidence—it cited no reports, studies, surveys, or research demonstrating that consumers acquire

and use digital wallets in the same way they acquire and use GPR cards. Nor did the Bureau

offer any analysis as to whether or how digital wallets posed risks for consumers similar to those




                                                -3-
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 4 of 42



posed by GPR cards. The proposed rule instead offered a mere three-paragraph description of

digital wallets, which acknowledged that digital wallets are distinct from products such as GPR

cards because digital wallets are principally used “to store the consumer’s bank account, debit

card, credit card, and/or prepaid card credentials.”2 The proposed rule further noted that “there

may be significant variations in how funds are held in digital wallets and how payments are

processed by digital wallets and that payment processing by digital wallets is evolving quickly.” 3

Nevertheless, the Bureau concluded that, because digital wallets may “allow a consumer to store

funds in [them] directly,” they should be regulated the same way as the GPR cards that were the

real subject of the Bureau’s rulemaking. 4 The Bureau thus seized on an occasional and

incidental feature of digital wallets to impose on digital wallets a sweeping regulation designed

for GPR cards.

          6.     The resulting regulatory regime is fundamentally ill-suited to PayPal digital

wallets and is likely to mislead or confuse consumers. The Rule mandates PayPal make

disclosures concerning fees that PayPal does not charge and misrepresent the actual fees paid by

most customers. These mandatory disclosures undermine PayPal’s own clear disclosures

provided when consumers use their PayPal accounts. For example, the Rule mandates that

customers be given—and actually view—“short form” fee disclosures. The requirements for this

short form disclosure are extremely prescriptive and rigid. Certain fee categories must be placed

in specified positions and presented in certain font sizes, largely because the CFPB deemed these

categories most significant for GPR-card customers—and regardless of their relevance to


2
  “Prepaid Accounts Under the Electronic Fund Transfer Act (Regulation E) and the Truth in
Lending Act (Regulation Z),” 79 Fed. Reg. 77,102, 77,110 (Dec. 23, 2014) (emphasis added).
3
    Id.
4
    Id.


                                                 -4-
            Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 5 of 42



PayPal’s products. The Rule further prohibits PayPal from including explanatory phrases within

the disclosure box to describe the nature of these fee categories. Additionally, for each required

fee category, the Rule states that the highest possible fee under the worst-case scenario must be

disclosed, even if the fee would rarely be incurred by the typical consumer (and would never be

incurred without further customer authorization). In other words, the Rule’s mandated short

form disclosure regime forces PayPal to make disclosures that confuse consumers as to the

products’ actual costs yet bars PayPal from providing the very information that would assist

consumers in making an informed decision.

       7.      As a result of these compulsory disclosure requirements, PayPal must present the

following short form to customers:




       8.      As PayPal foresaw throughout the rulemaking process, this disclosure has

confused many PayPal customers. As a result of the mandatory disclosures, customers

mistakenly believe that PayPal charges fees to access funds stored as a balance with PayPal, to

make a purchase with a merchant, or to send money to friends or family in the United States. To



                                               -5-
            Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 6 of 42



the contrary, PayPal does not charge customers a purchase fee, and sending money to other

PayPal accounts within the United States is free. PayPal also does not charge to transfer money

from a PayPal account to a bank account, unless the customer elects to pay a small fee—clearly

disclosed and agreed to by the customer at the time of transfer—if the customer wants the

transfer to be accomplished in 30 minutes or less.

       9.      The following comments submitted to PayPal by its customers are just some

examples of the misunderstandings caused by the Rule’s mandated short form disclosures:

                  “[S]eems like you changed things and now there’s fees to spend/use my

                   money. … maybe I misread things but if so, then i’d say your description is

                   not clear.” (PayPal does not charge customers fees to use their funds to make

                   purchases.)

                  “I’m not sure if you are going to charge me to hold the money & then the next

                   time I pay with paypal, use it. Would that be free?” (PayPal does not charge

                   customers fees to hold their funds in its digital wallet products or to use those

                   funds to make purchases.)

                  “Seems like there’s a fee for any way you use your money… I don’t

                   understand this new rule.” (PayPal does not charge customers fees to use their

                   funds to make purchases.)

                  “It sounds like there will be more fees than there was. It was unclear if I can

                   still transfer to my bank without a charge.” (PayPal does not charge

                   customers fees for standard transfers of funds to linked bank accounts.)

                  “Why do I have to have all these terms and conditions for a small amount of

                   money in my paypal account? Fees to transfer to my bank now … ? This is a



                                                -6-
             Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 7 of 42



                   really anti-consumer move on your part.” (PayPal does not charge customers

                   fees for standard transfers of funds to linked bank accounts.)

       10.     In addition to requiring PayPal to make new and confusing fee disclosures, the

Prepaid Rule restricts the ability of consumers to attach their own credit products to digital

wallets. Specifically, in certain circumstances, the Rule bans consumers from linking credit

products to PayPal digital wallets for the first 30 days after they acquire the digital wallet

product. This prohibition applies even where a consumer has already acquired the credit product

before obtaining the digital wallet, and any concern about consumer welfare should focus on the

acquisition of the credit products themselves, not the consumer’s decision that his or her best

financial interests are served by utilizing those credit products through PayPal’s secure process.

       11.     Finally, the Rule violates PayPal’s constitutional rights by forcing it to convey the

government’s chosen message without regard for whether that compelled speech meaningfully

advances the government’s professed interests. Indeed, as PayPal repeatedly informed the

Bureau, the Rule’s contemplated disclosures are largely inapposite, misleading, or confusing

when applied to digital wallets. What is more, the Bureau has restricted PayPal from providing

its customers with the information that would clarify potential misconceptions, a restriction that

plainly violates PayPal’s First Amendment rights.

       12.     PayPal now brings this action to alleviate the (entirely foreseeable) negative

consequences of the Rule for consumers.

                                THE RULE’S LEGAL DEFECTS

       13.     The Prepaid Rule is unlawful under the Administrative Procedure Act (“APA”)

and the U.S. Constitution, for three principal reasons.

       14.     First, it axiomatic that an agency has no statutory authority to act unless Congress

has conferred that specific power on the agency. Here, the Prepaid Rule contravenes the


                                                 -7-
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 8 of 42



Bureau’s statutory authority in at least two ways: (1) It establishes a mandatory and misleading

disclosure regime nowhere authorized by federal law; and (2) it imposes a 30-day ban on

consumers linking certain credit cards to their prepaid account—a prohibition the law nowhere

authorizes the Bureau to impose.5

         15.     The Electronic Funds Transfer Act (“EFTA”), 15 U.S.C. § 1693 et seq.,

“provide[s] a basic framework establishing the rights, liabilities, and responsibilities of

participants in electronic fund and remittance transfer systems” with the “primary objective” of

safeguarding “individual consumer rights.”6 Although Congress explicitly noted the “unique

characteristics” of various electronic transfer systems and charged the Bureau with “issu[ing]

model clauses for optional use by financial institutions,”7 the Rule overlooks the differences

between digital wallets and other prepaid accounts and seeks to impose the same mandatory

disclosures, prescribed in exacting detail, on both sets of products. The Rule did not merely

provide for “optional” disclosures; it mandated a specific set of GPR-card-focused disclosures

with essentially no flexibility.8 These disclosures cover fees that are largely inapplicable to the

way digital wallet users actually use their products and create serious risks of consumer

confusion. EFTA nowhere authorizes the Bureau to impose these requirements, and the Court

should set them aside.

         16.     Similarly, the Bureau claimed to find statutory support for its 30-day ban on

linking certain credit products to digital wallets in the Truth in Lending Act (“TILA”), 15 U.S.C.


5
 5 U.S.C. § 706(2)(C) (“The reviewing court shall … hold unlawful and set aside agency action
… in excess of statutory jurisdiction, authority, or limitations.”).
6
    15 U.S.C. § 1693(b).
7
    Id.; id. § 1693b(b) (emphasis added).
8
    See, e.g., id. § 1632(a), (c); id. § 1637(c)(1)(A).



                                                   -8-
                Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 9 of 42



§ 1601 et seq. TILA, however, is a disclosure statute whose purpose is to promote consumers’

“informed use of credit”;9 it does not empower the Bureau to impose substantive restrictions on

consumer choice like temporary bans or cooling-off periods. Indeed, nowhere does TILA so

much as mention the type of waiting-period requirement the Bureau imposed in the Prepaid

Rule.10

          17.    Second, even if the Bureau had the statutory authority it claims, its rulemaking

process was fundamentally flawed, marked by a misunderstanding of the different characteristics

of digital wallets and tainted by an insufficient cost-benefit analysis that failed to properly weigh

the limited benefits consumers might derive from the Rule against the costs stemming from the

unnecessary and confusing changes to digital wallets that the Rule mandates.

          18.    In issuing a one-size-fits-all Rule that treats PayPal’s digital wallets as if they

were GPR cards, the Bureau violated the APA’s core requirement of reasoned decision-

making.11 The Bureau’s most basic error was ignoring the critical differences between digital

wallets and prepaid products like GPR cards. Unlike GPR cards, for example, PayPal’s digital

wallets do not charge consumers fees to open, maintain, or access the funds stored there (in the

event funds are stored at all), and permit consumers to immediately link existing accounts,

including their own previously acquired credit products, to their digital wallet to function as

funding sources. And unlike GPR card customers, digital wallet customers primarily use the

product to transfer funds from one of their existing credit or deposit accounts to a third party.


9
     15 U.S.C. § 1601(a).
10
   Although TILA permits the Bureau to require certain disclosures in situations not germane to
the circumstances here, the Bureau claimed to predicate the disclosures at issue here on EFTA.
11
   5 U.S.C. § 706(2)(A) (“The reviewing court shall … hold unlawful and set aside agency
action … found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
with the law.”).


                                                  -9-
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 10 of 42



Further, unlike GPR cards, which are typically purchased in brick-and-mortar stores—the

specific acquisition context that drove the Bureau’s fact-finding and analysis—digital wallets are

acquired and used electronically.

         19.     At bottom, the Rule represents a serious category error—one that has serious

consequences for digital wallet providers like PayPal and their customers and one that violates

the APA’s core mandate that agencies engage in reasoned decision-making. Indeed, the Prepaid

Rule was designed for a specific product (GPR cards) acquired in a specific way (in retail

stores), but is being applied to a very different product acquired in a very different way. The

Bureau has provided no coherent and reasonable explanation for this effort to jam a square peg

into a round hole.

         20.     Moreover, the Bureau’s rulemaking was deeply flawed for another reason: It

performed a cost-benefit analysis riddled with gaps and omissions. All agencies have a basic

obligation to consider the consequences of their regulatory actions, but the Bureau is under a

heightened statutory obligation to do so. As mandated by the Dodd-Frank Wall Street Reform

and Consumer Protection Act (“Dodd-Frank Act”), the Bureau must consider a proposed rule’s

“potential benefits and costs to consumers and covered persons”—“including the potential

reduction of access by consumers to consumer financial products or services” stemming from

that rule.12 The Bureau failed to perform the proper analysis here and, as to digital wallets, failed

to acknowledge this limitation on its authority. Remarkably, in the Prepaid Rule’s 40-page cost-

benefit section, the Bureau never so much as mentions the term “digital wallet”; it never even

attempts to calculate the limited benefits the Rule might offer consumers using digital wallets;

and it wholly fails to quantify the costs the Rule will impose on digital wallet customers who are


12
     12 U.S.C. § 5512(b)(2)(A).


                                               - 10 -
              Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 11 of 42



forced to navigate misleading and inapplicable disclosures and are barred from immediately

linking certain credit products to PayPal’s platform in order to pay for goods and services or to

transfer money to third parties. The Bureau’s failure to properly perform the cost-benefit

analysis mandated by Congress requires that the Prepaid Rule be set aside.

        21.     Third, the Prepaid Rule is invalid, and may not be enforced against PayPal,

because it violates the First Amendment of the U.S. Constitution. Generally, when the

government compels private commercial speakers to convey the government’s chosen message,

it must satisfy a heightened standard by demonstrating that the law or regulation directly

advances a substantial government interest. 13 Here, the Bureau’s onerous compulsory

disclosures require PayPal to prominently feature items that are irrelevant to the core use of its

digital wallet offering, such as “periodic,” “per purchase,” “customer service,” and “inactivity”

fees.

        22.     Additionally, the Prepaid Rule requires PayPal to use certain fee terminology

mandated by the Bureau without permitting any clarification within the short form itself about

what the terminology means. For example, the Rule’s mandatory short form template requires

mention of “cash reload” fees using those exact words or words “substantially similar,” and bans

any clarification in the short form that “cash reload” does not include electronic receipt of funds

into digital wallets via third-party transfers or electronic fund transfers into digital wallets

originating from linked bank accounts. Further, the Rule’s short form disclosure requirements

dictate that fee categories must mention only the highest possible fee that can be incurred in a

worst-case scenario and do not permit an explanation of the circumstances when the fee will be



13
  See Nat’l Inst. of Family & Life Advocates v. Becerra, 138 S. Ct. 2361 (2018); Central
Hudson Gas & Elec. Corp. v. Public Serv. Comm’n, 447 U.S. 557 (1980).


                                                 - 11 -
             Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 12 of 42



lower and by how much, even when substantially lower fees are typical and customers will have

clear prior notice when higher fees would be incurred.

       23.     As a result, the Prepaid Rule’s ill-suited disclosure obligations functionally impair

the speech in which PayPal might otherwise engage. The effect of the Rule’s inflexible

application to PayPal is to muddle PayPal’s ability to present and describe its products to

consumers in a manner that accurately informs, not confuses, them about the key product

features. This interference with truthful, non-misleading commercial speech violates the First

Amendment. And the Bureau can hardly have a substantial interest in forcing PayPal and other

digital wallet providers to prominently feature disclosures that are largely irrelevant to the

principal uses of their products and that actively mislead consumers about the features of those

products.

       24.     For all these reasons, the Rule should be set aside in whole or in part, and its

application to PayPal should be enjoined.

                                  JURISDICTION AND VENUE

       25.     This action arises under the Administrative Procedure Act and the

U.S. Constitution. The Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1331. The Court is authorized to issue the relief sought pursuant to the APA, 5 U.S.C. §§ 701-

706.

       26.     PayPal has standing to bring this action because it is directly regulated and

adversely affected by the Rule.

       27.     Venue is proper in this Court under 28 U.S.C. §1391(e) because Defendants

CFPB and Kathy Kraninger reside in this District and because a substantial part of the events or

omissions giving rise to the claims occurred in this District.




                                                - 12 -
             Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 13 of 42



                                            PARTIES

       28.     PayPal is a leading technology company that enables digital and mobile payments

on behalf of consumers and merchants worldwide. PayPal is incorporated in Delaware and

headquartered at 2211 North First Street, San Jose, California 95131. It is a subsidiary of PayPal

Holdings, Inc., a publicly traded corporation.

       29.     Defendant Consumer Financial Protection Bureau is an agency of the United

States Government, located at 1700 G Street NW, Washington, D.C. 20552.

       30.     Defendant Kathy Kraninger is the Director of the CFPB, an agency of the United

States Government, located at 1700 G Street NW, Washington, D.C. 20552. Defendant

Kraninger is sued in her official capacity as Director of the CFPB.

                                 FACTUAL ALLEGATIONS

I.     PAYPAL AND DIGITAL WALLETS

       31.     Founded nearly two decades ago, PayPal is a leading online payments company,

with more than 295 million active user accounts around the world as of October 2019. PayPal

Holdings, Inc. became an independent publicly traded company in July 2015. PayPal’s offerings

in the United States include consumer and business accounts under the PayPal brand name as

well as accounts under the Venmo brand name. Both PayPal-branded and Venmo-branded

consumer accounts are regulated by the Prepaid Rule.

       32.     PayPal’s technology enables digital and mobile payments on behalf of consumers

and merchants worldwide, and the company is committed to providing financial tools for

consumers to participate fully in the global economy and improve their financial health. In

furtherance of this goal, PayPal strives to empower its customers by honoring and facilitating

their choices to access, receive, and move their money anywhere across the globe in an efficient

and secure manner.


                                                 - 13 -
             Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 14 of 42



       33.     PayPal’s main consumer offering is a “digital wallet.” Digital wallets are used

primarily to access and consolidate a consumer’s traditional payment devices (or “funding

instruments”) such as credit cards, debit cards, and checking accounts in order to permit the

consumer to make electronic peer-to-peer transfers of funds or to purchase products from third-

party merchants. PayPal also enables customers to receive payments for sales of goods at online

auction sites or at other electronic marketplaces. Additionally, only if customers choose to do so,

PayPal allows customers to hold and transfer stored value in their accounts.

       34.     To use a digital wallet, a consumer links the wallet to the credentials for the

consumer’s underlying funding instrument. Just as a physical wallet enables consumers to

organize and access tangible payment cards, a digital wallet organizes and enables access to the

electronic credentials for the consumer’s underlying funding instruments. Given the sensitivity

of this data—which includes account numbers, expiration dates, and other personally identifying

information—digital wallet providers like PayPal devote significant resources to data security

and strive to safeguard their users’ payment credentials.

       35.     Once a funding instrument has been linked to a digital wallet, the digital wallet

provider can complete transactions on the consumer’s behalf. For example, if a PayPal digital

wallet customer based in California wishes to purchase a widget from a merchant based in

Washington, D.C., the customer indicates which payment credentials she would like to use (a

credit card, a checking account, etc.), and PayPal accesses those payment credentials to complete

the transaction. Customers do not expose their full financial credentials to merchants; PayPal

facilitates the entire process. This anonymity is an especially attractive feature for customers

who would like to make purchases from merchants who have not yet earned the customers’ full

trust to safeguard their financial credentials. PayPal functions as a trusted intermediary to




                                               - 14 -
                Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 15 of 42



complete this type of economically beneficial transaction. This is one of the core functionalities

offered by the service.

          36.     Generally, prepaid card issuers—like the financial institutions that issue GPR

cards—generate revenue by charging a series of fees for the basic services they provide to their

customers. These fees might include charges to open an account, to make individual purchases,

to load or reload cash into the account, to obtain customer service, or to maintain an account for

more than a pre-established amount of time.

          37.     PayPal charges customers fees in limited circumstances as fully disclosed both in

its user agreement and at the time a customer orders a transaction to which a fee might be

applied. For example, although PayPal does not charge a customer a fee to transfer balance from

his PayPal account to a linked bank account or debit card using the default standard service

(which may take up to one to three business days to complete), a customer can choose to pay a

fee of 1% of the transferred amount, capped at $10, for expedited service that effectuates the

transfer in 30 minutes or less. PayPal does not charge fees to open or maintain accounts, to make

purchases from merchants, or to obtain customer service, and the majority of PayPal customers

in the United States do not incur any fees to use PayPal’s services. Rather, PayPal’s transaction

revenues are generated primarily from fees charged to merchants.

II.       THE STATUTORY AND REGULATORY LANDSCAPE

          38.     Three statutes—EFTA, TILA, and the Dodd-Frank Act—provide the framework

that authorizes and constrains the Bureau’s rulemaking authority in this area of commerce. 14




14
      See, e.g., 81 Fed. Reg. at 83,958-83,960.



                                                  - 15 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 16 of 42



         A.      The Electronic Funds Transfer Act

         39.     Congress enacted EFTA in 1978.15 Although cognizant that the “use of electronic

systems to transfer funds” offered “substantial benefits to consumers,” Congress was concerned

that the “application of existing consumer protection legislation” to those systems was

“unclear.”16 EFTA represents Congress’s effort to “provide a basic framework establishing the

rights, liabilities, and responsibilities of participants in electronic fund transfer systems” that

keeps “individual consumer rights” at the forefront. 17

         40.     EFTA initially authorized the Board of Governors of the Federal Reserve (“the

Board”) to prescribe regulations to carry out the statute’s purposes. Upon passage of the Dodd-

Frank Act, most rulemaking authority under EFTA shifted from the Board to the Bureau. 18

         41.     The Bureau does not have carte blanche authority to write rules under EFTA.

Rather, the Bureau’s authority is constrained by the general requirement that any rule

promulgated by the Bureau “shall consider the potential benefits and costs to consumers and

covered persons, including the potential reduction of access by consumers to consumer financial

products or services resulting from such rule.” 19 Further, under EFTA, financial institutions

involved in facilitating consumer electronic transactions must make certain disclosures to

consumers before and after they engage in those transactions. 20 To assist financial institutions in



15
     EFTA is codified at 15 U.S.C. § 1693 et seq.
16
     Pub. L. No. 95-630, § 902, 92 Stat. 3641, 3728 (1978); see also 15 U.S.C. § 1693(a).
17
     Pub. L. No. 95-630, § 902, 92 Stat. at 3728.; see also 15 U.S.C. § 1693(b).
18
     Pub. L. 111-203, § 1084, 124 Stat. 1376, 2081 (2010); 12 U.S.C § 5581(b).
19
     12 U.S.C. § 5512(b)(2).
20
  For example, EFTA requires that financial institutions disclose, “at the time the consumer
contracts for an electronic fund transfer service,” information like the “consumer’s liability for
unauthorized electronic fund transfers” and the “type and nature of electronic fund transfers



                                                 - 16 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 17 of 42



that process, EFTA requires that the Bureau “issue model clauses for optional use by financial

institutions.”21 For example, with respect to disclosures at the heart of this case—those

pertaining to “charges for electronic fund transfers”—EFTA specifically directs the Bureau to

“take account of variations in the services and charges under different electronic fund transfer

systems” when issuing model clauses. 22 This flexibility is one of EFTA’s hallmarks: The statute

never states that the mandated disclosures must be presented in any specific format or use any

specific phrasing nor does it state that only maximum fees under worst-case scenarios should be

disclosed. Instead, it largely leaves the presentation format, layout, font size, and phrasing to the

discretion of financial institutions.

           42.     The Board’s initial rulemaking efforts under EFTA were codified in what is

known as “Regulation E.”23 Between 1994 and 2010, the Board amended Regulation E multiple

times and considered initiatives to “add consumer protection for certain prepaid and other stored-

value products.”24 Although the Board specifically considered whether to use EFTA and

Regulation E to regulate GPR cards and other similar prepaid financial products, it never

finalized any of those proposals during this period. 25 And at no point since EFTA went into


which the consumer may initiate.” Pub. L. No. 95-630, § 905(a), 92 Stat. at 3730-3731; see also
15 U.S.C. § 1693c. It also requires financial institutions to “notify a consumer in writing at least
twenty-one days prior to the effective date” of any changes to certain terms, id. § 905(b), 92 Stat.
at 3731, and mandates certain periodic disclosures about the specifics of a consumer’s
transactions, id. § 906, 92 Stat. at 3731-3732; see also 15 U.S.C. § 1693c.
21
     Pub. L. No. 95-630, § 904, 92 Stat. at 3730 (emphasis added); see also 15 U.S.C. § 1693b.
22
     Pub. L. No. 95-630, §§ 904-905, 92 Stat. at 3730-3731; see also 15 U.S.C. §§ 1693b, 1693c.
23
    12 C.F.R. § 205 et seq. When responsibility for Regulation E was transferred from the Board
to the Bureau, the regulation was renumbered as 12 C.F.R. § 1005 et seq. See 81 Fed. Reg. at
83,946 n.116.
24
     81 Fed. Reg. at 83,946.
25
     Id.



                                                 - 17 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 18 of 42



effect more than 40 years ago, did the Board or the Bureau ever so much as mention “digital

wallets” as a target for regulation under that statute until proposing the Prepaid Rule at issue

here.

           43.     PayPal has long acknowledged that its activities are “subject to federal …

consumer protection law and regulations” including EFTA and Regulation E. 26 As such, PayPal

strives carefully and comprehensively to comply with regulatory requirements mandating it to

“provide advance disclosure of changes to [its] services, follow specified error resolution

procedures, and reimburse consumers for losses from certain transactions not authorized by the

consumer.”27 PayPal does not challenge the lawfulness of these requirements here, nor does it

contend that EFTA is inapplicable to its digital wallet products. Rather, as described further

below, PayPal challenges the Bureau’s claim that EFTA authorizes it to apply the Prepaid Rule’s

prescriptive short form disclosures to its digital wallet offerings. 28

           B.      The Truth in Lending Act

           44.     The Bureau’s Rule does not (and could not) rely on TILA 29 for the Rule’s

principal disclosure requirements, but rather invokes TILA in prescribing limits on consumers’

linking credit products to accounts covered by the Rule.

           45.     Enacted by Congress in 1968, TILA aims to facilitate the “informed use of credit”

by consumers by mandating the “meaningful disclosure of credit terms so that the consumer will



26
   See, e.g., PayPal Holdings, Inc., Form 10-K (Feb. 7, 2019), at 21; see also PayPal Holdings,
Inc., Form 10-K (Feb. 11, 2016), at 19.
27
     Id.
28
   See, e.g., 12 C.F.R. § 1005.2(b)(3) (adding “prepaid account” to the general definition of an
“account” subject to Regulation E); id. § 1005.18 (setting forth disclosure requirements).
29
     TILA is codified at 15 U.S.C. § 1601 et seq.



                                                  - 18 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 19 of 42



be able to compare more readily the various credit terms available to him.” 30 These disclosures,

Congress explained, would “enhance[]” “economic stabilization” and would “strengthen[]”

“competition among the various financial institutions and other firms engaged in the extension of

consumer credit.”31

           46.     Consistent with those congressional purposes, TILA has long been understood as

a disclosure statute, not as a basis to impose substantive restrictions on a consumer’s ability to

contract for, or use, a credit product.

           47.     Similar to EFTA, Congress initially charged the Board with prescribing

regulations under TILA,32 but after the passage of the Dodd-Frank Act, that responsibility was

transferred to the Bureau.33

           48.     As amended by the Dodd-Frank Act, TILA authorizes the Bureau to promulgate

rules that “carry out the purposes” of TILA.34 Those rules “may contain such additional

requirements, classifications, differentiations, or other provisions” that, “in the judgment of the

Bureau[,] are necessary or proper to effectuate” TILA’s statutory goals. 35 The Bureau’s

regulations implementing TILA are collectively known as “Regulation Z.” 36

           49.     Despite TILA’s express disclosure purposes, the Bureau invokes TILA as

statutory authority to impose substantive restrictions pertaining to “credit feature[s] that may be



30
     Pub. L. 90-321, § 102, 82 Stat. 146 (1968); see also 15 U.S.C. § 1601(a).
31
     Pub. L. 90-321, § 102, 82 Stat. 146.
32
     Id. § 105, 82 Stat. at 148.
33
     Pub. L. 111-203, § 1100A, 124 Stat. 1376, 2107 (2010); see also 15 U.S.C. § 1604(a).
34
     15 U.S.C. § 1604(a).
35
     Id.
36
     12 C.F.R. § 1026 et seq.



                                                 - 19 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 20 of 42



offered in conjunction with [a] prepaid account”—namely credit products “offered by the

prepaid account issuer, its affiliate, or its business partner.” 37 The Bureau thus claims to find in

TILA the authority to impose a substantive restriction on consumers’ use of a credit product,

namely a 30-day ban on the consumer linking certain credit cards to his or her prepaid account. 38

         C.      The Dodd-Frank Act

         50.     Enacted by Congress in 2010, the Dodd Frank Act created the Bureau and

permitted it to “prescribe rules and issue orders and guidance, as may be necessary or appropriate

to enable [it] to administer and carry out the purposes and objectives of the Federal consumer

financial laws.”39 Congress also authorized the Bureau to “prescribe rules to ensure that the

features of any consumer financial product or service” are accurate and “disclosed to consumers

in a manner that permits consumers to understand the costs, benefits, and risks associated with

the product or service.”40 This general rulemaking authority, however, cannot be understood to

override the specifically delineated authority imposed by Congress in EFTA and TILA.

         51.     Moreover, in order to exercise its rulemaking authority under the Dodd-Frank

Act, the Bureau must satisfy certain congressionally imposed standards. Of particular relevance

here, the Bureau must “consider the potential benefits and costs to consumers and covered

persons” resulting from a proposed rule, “including the potential reduction of access by

consumers to consumer financial products or services.” 41




37
     81 Fed. Reg. at 83,935.
38
     Id.; see also 12 C.F.R.§ 1026.61(c).
39
     Pub. L. 111-203, § 1022(b)(1), 124 Stat. 1376, 1980 (2010); see also 12 U.S.C. § 5512(b)(1).
40
     Pub. L. 111-203, § 1032(a), 124 Stat. at 2006-2007; see also 12 U.S.C. 5532(a).
41
     12 U.S.C. § 5512(b)(2)(A)(i).


                                                - 20 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 21 of 42



III.     THE PREPAID RULE

         A.      The Bureau Issues an Advance Notice of Proposed Rulemaking That Never
                 References Digital Wallets

         52.     More than seven years ago, the Bureau issued an Advanced Notice of Proposed

Rulemaking (“ANPR”) with the described purposes of “seeking comment, data, and information

from the public about [GPR] prepaid cards.” 42 The Bureau claimed that it was interested in this

“specific type” of prepaid card because it represented “one of the fastest growing segments of the

overall prepaid market,” and, in light of the “risk of consumer harm,” the Bureau was “seeking

information to determine how best to implement consumer protection rules for this product.” 43

         53.     The ANPR did not mention digital wallets at all.

         B.      The Bureau Issues a Proposed Rule Sweeping Digital Wallets into the
                 Definition of Prepaid Accounts

         54.     Despite not mentioning digital wallets in the ANPR, on December 23, 2014, the

Bureau published an expansive proposed rule in the Federal Register that implicated multiple

aspects and features of digital wallet products. 44

         55.     First, the Bureau’s proposed rule defined “prepaid account” broadly. The Bureau

explained that digital wallets—which it spent only three paragraphs describing and analyzing out

of its 200-page proposed rule—would fall within the term’s ambit, so long as consumers had any

ability “to store funds in [them] directly,”45 even if they never actually did so. The Bureau’s

proposal included little reasoning as to why or how it reached this decision. Although it


42
     “Electronic Fund Transfers (Regulation E),” 77 Fed. Reg. 30,923, 30,923 (May 24, 2012).
43
     Id. at 30,923-30,924.
44
  “Prepaid Accounts Under the Electronic Fund Transfer Act (Regulation E) and the Truth in
Lending Act (Regulation Z),” 79 Fed. Reg. 77,102 (Dec. 23, 2014).
45
     Id. at 77,110, 77,129.



                                                - 21 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 22 of 42



explicitly noted that “there may be significant variations in how funds are held in digital wallets

and how payments are processed by digital wallets,” the Bureau failed to explain or analyze any

of those relevant “variations.”46 Instead, the Bureau explained that it wanted to “cast a wide net

in including products within the proposed definition of prepaid account” and to apply

requirements “evenly across like products.” 47 Why a digital wallet should be considered a “like

product” to a GPR card received scant discussion in the proposed rule.

         56.     Second, the Bureau’s proposed rule mandated that extensive disclosures be

provided to consumers before they are permitted to acquire a prepaid account, as expansively

defined. Specifically, these “short form” disclosures would require a prepaid account issuer to

“highlight[] four types of fees” associated with its product—the “periodic fee, per-purchase fees,

ATM withdrawal fees, and the cash reload fee”—at the top of the short form, “even if such fees

[we]re $0 or if they relate[d] to features not offered for a particular prepaid account product.”48

         57.     In support of these fee disclosures and its prescriptive layout requirements, the

Bureau highlighted several examples where they might help a consumer. The proposed rule

described in detail how, for example, the disclosures would benefit a consumer “tak[ing] a

package containing a prepaid account access device off a J-hook in a retail store” and how the

disclosures would facilitate “comparison shop[ping] across products.” 49 In doing so, the Bureau

effectively acknowledged that it designed its proposed short form disclosure with brick-and-

mortar-store, retail shoppers firmly front-of-mind.



46
     Id. at 77,110.
47
     Id. at 77,128.
48
     Id. at 77,148-77,149 (emphasis added).
49
     Id. at 77,149-77,150.



                                                 - 22 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 23 of 42



           58.     That is further borne out by the consumer focus groups and one-on-one interviews

convened by the Bureau, where 69 participants were quizzed about their reactions to various

physical short form disclosure templates. 50 The Bureau used “observations from and information

gathered in” these focus groups and “feedback” from these interviews to develop and revise the

disclosure templates.51 The participants, however, were never given the option to test how the

proposed disclosures might appear in an electronic format in relation to a digital wallet

product—indeed, the term “digital wallet” never even appears in the reports published by the

research contractor that the CFPB hired to organize and conduct the focus groups and interviews.

           59.     What is more, there is no evidence in the reports published by the CFPB’s

research contractor or in the Bureau’s notice of proposed rulemaking, proposed rule, or final rule

that any of the 69 participants were familiar with digital wallets, had used digital wallets in the

past, or had any understanding of how digital wallets function or the fees they might or might not

incur. To the contrary, the CFPB’s proposed rule notes that all 69 participants “self-identified as

having used a prepaid card” in the previous year; 52 the CFPB does not similarly mention any

experience the participants may have had with digital wallets.

           60.     Third, the Bureau proposed a revision to Regulation Z which would “require a

credit card issuer to wait at least 30 calendar days from prepaid account registration” before

providing an accountholder an “application … to open a credit card account … that would be




50
  ICF International, “Summary of Findings: Design and Testing of Prepaid Card Fee
Disclosures,” Nov. 2014, available at https://files.consumerfinance.gov/f/documents/
201411_cfpb_summary-findings-design-testing-prepaid-card-disclosures.pdf.
51
     79 Fed. Reg. at 77,122.
52
     Id.



                                                 - 23 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 24 of 42



accessed by the access device for a prepaid account.”53 This limitation, the Bureau asserted,

would “promote the informed use of the prepaid account and the credit card account by

separating the decision to purchase and register a prepaid account from the decision to accept an

offer to link a credit card account to that prepaid account.” 54 The Bureau’s proposed rule did not

discuss this change in the context of digital wallets. Nor did the Bureau explicitly distinguish or

analyze whether the proposed rule would stymie consumer efforts to link an existing credit card

to a prepaid account.

         61.     In response to the proposed rule, PayPal submitted a comprehensive comment

letter addressing each of the three issues outlined above. 55 Turning first to the Bureau’s decision

to apply a rule designed for GPR cards to a digital wallet product, PayPal explained in detail why

digital wallets—including those that can hold a balance—should not be included in the definition

of “prepaid account.” PayPal clarified why digital wallets do not pose the same risks to

consumers as, for example, the GPR cards that prompted the Bureau’s rulemaking efforts, and it

provided extensive information evidencing that consumers use digital wallets primarily to access

payment credentials connected to their own pre-existing financial instruments.

         62.     PayPal also responded directly to the Bureau’s proposed pre-acquisition

disclosure requirements. PayPal explained that traditional GPR prepaid cards and digital wallets

were too different to be subject to the same standardized disclosures, and that trying to shoehorn

disclosures designed for GPR cards into the digital wallet space would only serve to confuse or




53
     Id. at 77,138.
54
     Id. at 77,187.
55
   PayPal’s comment letter from John Muller to Monica Jackson (Mar. 23, 2015) is available at
https://www.regulations.gov/document?D=CFPB-2014-0031-3820.


                                               - 24 -
             Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 25 of 42



mislead consumers. PayPal further noted that the Bureau’s prescriptive font size and formatting

rules were disconnected from the reality of how consumers obtain and access digital wallets.

       63.     Furthermore, PayPal requested that the Bureau clarify that the restrictions on

linked credit features outlined in the proposed rule did not apply to credit products linked by

consumers to their digital wallet accounts. PayPal explained that forcing consumers to wait 30

days before they were permitted to link their credit products to their digital wallets would be

confusing and would thwart consumers’ abilities to benefit from one of the core features

motivating consumers to obtain a digital wallet in the first place.

       C.      The Bureau Finalizes a Rule That Fails to Properly Distinguish Digital
               Wallets from Other Prepaid Accounts

       64.     On November 22, 2016, the Bureau finalized the Prepaid Rule and established an

effective date of October 1, 2017.56

       65.     As relevant here, the Bureau irrationally disregarded PayPal’s concerns with the

proposed rule. The Final Rule acknowledged—and then summarily rejected—PayPal’s

explanation of the differences between digital wallets and other types of prepaid accounts and its

request to exclude digital wallets from the pre-acquisition disclosure requirements promulgated

under EFTA. The Rule also finalized a credit-linking provision that materially differed from the

Bureau’s proposed rule, and offered a cost-benefit analysis of the Bureau’s rulemaking efforts

that failed to adequately consider—or, indeed, to consider at all—the impact of the Final Rule on

digital wallet providers and consumers.




56
  “Prepaid Accounts Under the Electronic Fund Transfer Act (Regulation E) and the Truth in
Lending Act (Regulation Z),” 81 Fed. Reg. 83,934 (Nov. 22, 2016).



                                               - 25 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 26 of 42



           66.     First, the Bureau rejected PayPal’s well-founded position that digital wallets were

different in kind from other prepaid accounts, asserting in purely conclusory terms that it was

“not convinced” that digital wallets were “fundamentally dissimilar to other types of prepaid

accounts.”57 The Bureau admitted that, unlike GPR cards and other forms of prepaid accounts,

“digital wallets currently on the market” did “not charge usage fees,” but justified sweeping

digital wallets into the “prepaid account” definition by asserting that this “may not hold true in

the future.”58 “If” such “fees d[id] become standard” in the future—a contingency for which the

Bureau offered no evidence suggesting why or when it would ever occur—the Bureau asserted

that consumers should “know what those fees are and when they will be imposed.” 59

           67.     With respect to PayPal’s request that digital wallets be exempted from the

Bureau’s proposed 30-day credit-linking ban, the Bureau did not just reject PayPal’s argument; it

finalized a series of new and complex provisions that were based on a concept that it never

noticed for public comment. Specifically, the Bureau finalized a set of new credit requirements

that imposed a 30-day ban delaying a PayPal accountholder’s ability to link a credit card—even

one acquired through channels completely independent of PayPal—if the issuer of that card was

a “business partner” of PayPal (a term the Rule defined broadly). 60

           68.     Finally, although the Bureau recognized its obligation under the Dodd-Frank Act

to “consider[] the potential benefits, costs, and impacts” of its Rule, the Bureau’s efforts to

produce the mandated cost-benefit analysis did not so much as mention the term “digital



57
     Id. at 83,968.
58
     Id.
59
     Id. at 83,972.
60
     Id. at 84,165.



                                                  - 26 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 27 of 42



wallet.”61 The Bureau wholly failed to explain how any of its cost-benefit analysis applied to

digital wallets—a product the Bureau sought to regulate with no evidence of consumer harm.

           D.      The Bureau Delays Implementation of the Rule

           69.     On March 15, 2017, the Bureau published a proposed rule in the Federal Register

that extended the October 1, 2017 general effective date of the Prepaid Rule by six months. 62

           70.     The Bureau explained that some “industry participants ha[d] raised concerns

about what they describe[d] as unanticipated complexities” arising from the Rule that made

satisfying the original implementation date unrealistic. 63 In response, the Bureau proposed a six-

month delay that it believed “would be sufficient for industry participants to ensure that they

c[ould] comply with the [Prepaid Rule] with minimal disruption to consumers.” 64

           71.     Although the Bureau stated that it was “not proposing to amend any substantive

requirements” of the Rule, the Bureau explained that a delay would also permit it to “more

closely evaluate concerns raised by industry participants” and to “propose revisions” to the Rule

if “necessary and appropriate.”65 Underscoring that the target of the Rule had always been GPR

cards, the Bureau further noted that a delay would “both allow more time for [GPR card]

package printing and [would] allow pull-and-replace processes at retail locations to occur after




61
     Id. at 84,269.
62
  “Prepaid Accounts Under the Electronic Fund Transfer Act (Regulation E) and the Truth in
Lending Act (Regulation Z); Delay of Effective Date,” 82 Fed. Reg. 13,782 (Mar. 15, 2017).
63
     Id. at 13,783.
64
     Id.
65
     Id.



                                                 - 27 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 28 of 42



the winter holiday season.”66 Implementation difficulties with respect to digital wallet products

were not mentioned in the Bureau’s proposed extension rule.

           72.     On April 5, 2017, PayPal filed a comment letter addressing the Bureau’s proposed

rule to extend the implementation date.67 PayPal renewed its significant and substantive

concerns about the Bureau’s 30-day credit-linking ban, explaining that its restrictions would

“reduce consumer choice and cause consumer confusion” as even cards that were “acquired

through channels completely independent of PayPal” would be swept within the ban merely

because the issuer of the card has a business, marketing, or promotional arrangement with

PayPal.68

           73.     The Bureau adopted its proposed six-month delay in a final rule published on

April 25, 2017.69 It further announced its “plans to release a notice of proposed rulemaking

address[ing] at least two issues that have been identified as areas where the [Prepaid Rule] may

be posing particular complexities for implementation,” including, as relevant here, the issue

PayPal raised in its comment letter regarding the “linking of credit cards into digital wallets that

are capable of storing funds.”70




66
     Id.
67
   PayPal’s comment letter from Jeffrey Levine to Monica Jackson (Apr. 5, 2017) is available at
https://www.regulations.gov/document?D=CFPB-2017-0008-0020.
68
     Id. at 3.
69
  “Prepaid Accounts Under the Electronic Fund Transfer Act (Regulation E) and the Truth in
Lending Act (Regulation Z); Delay of Effective Date,” 82 Fed. Reg. 18,975 (Apr. 25, 2017).
70
     Id. at 18,975, 18,977.



                                                 - 28 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 29 of 42



         E.      The Bureau Substantively Revises the Prepaid Rule But Fails to Adequately
                 Address the Credit Linking Restriction

         74.     Two months later, the Bureau proposed substantive amendments to the Prepaid

Rule.71 Among other proposed amendments, the Bureau attempted to remedy unintended and

adverse consequences for consumers that would arise if credit cards issued by entities with

promotional or marketing agreements with digital wallet providers could not be linked to digital

wallets within 30 days of the acquisition of a prepaid account.

         75.     To accomplish this goal, the Bureau proposed a complicated five-factor test to

carve out an exception to restrictions on linking credit issued by entities that would otherwise fall

within the definition of a digital wallet’s “business partner.” These factors included whether the

prepaid account issuer and the credit card issuer applied “the same terms, conditions, or features”

to a consumer’s accounts regardless of whether the consumer chooses to link the two accounts. 72

         76.     PayPal submitted a comment letter responding to the Bureau’s proposed rule on

August 14, 2017.73 PayPal explained that the Bureau’s proposed five-prong carve-out did not

fully address the problems arising from applying the Prepaid Rule’s credit restrictions to digital

wallets. PayPal further explained that the Bureau’s proposal requiring identical treatment for

linked and non-linked credit products would limit digital wallet providers and credit card issuers’

ability to offer significant consumer benefits through affiliated offerings.




71
  “Amendments to Rules Concerning Prepaid Accounts Under the Electronic Fund Transfer Act
(Regulation E) and the Truth in Lending Act (Regulation Z),” 82 Fed. Reg. 29,630 (June 29,
2017).
72
     Id. at 29,649.
73
   PayPal’s comment letter from Jeffrey Levine to Monica Jackson (Aug. 14, 2017) is available
at https://www.regulations.gov/document?D=CFPB-2017-0015-0021.



                                                - 29 -
             Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 30 of 42



       77.     Notwithstanding PayPal’s objections, the Bureau finalized its proposed

amendment on February 13, 2018, largely adopting the five-factor carve-out as it had been

proposed the previous year.74 The Bureau also delayed the effective date of the Final Rule from

April 1, 2018, to April 1, 2019.

       F.      The Rule Forces PayPal and Other Digital Wallet Providers to Comply with
               Incongruous and Burdensome Requirements

       78.     Since the Prepaid Rule went into effect more than eight months ago, PayPal has

endeavored to comply with the Rule’s onerous and disruptive requirements. However, PayPal’s

efforts to comply with the Rule have only underscored the fundamental irrationality and harm to

consumers of the Bureau’s application of a regime designed for GPR cards to digital wallets.

Just as PayPal and other commenters warned, digital wallet customers have expressed

widespread confusion about the new short form disclosures—with consumers’ objections

focused on several fees that have little bearing on PayPal’s product offerings and consumers’

motivations to acquire the products. In particular, the Bureau’s mandate that only the highest

possible fees charged under worst-case scenarios must be presented in the short form disclosure

has generated significant consumer concern and confusion. These results—which, again, PayPal

warned the Bureau about repeatedly during the rulemaking process—have seriously impaired

PayPal’s ability to communicate with consumers and provide consumers with meaningful

information about the core features of its digital wallet products.




74
  “Rules Concerning Prepaid Accounts Under the Electronic Fund Transfer Act (Regulation E)
and the Truth in Lending Act (Regulation Z),” 83 Fed. Reg. 6364 (Feb. 13, 2018).


                                               - 30 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 31 of 42



                                            COUNT ONE
                                      (APA, 5 U.S.C. § 706(2)(C))

      THE BUREAU EXCEEDED ITS STATUTORY AUTHORITY UNDER EFTA BY
       MANDATING PRESCRIPTIVE DISCLOSURES FOR DIGITAL WALLETS

           79.     Paragraphs 1 through 78 are incorporated by reference as if set forth fully herein.

           80.     The APA requires a reviewing court to “hold unlawful and set aside agency action

… found to be … in excess of statutory jurisdiction, authority, or limitations.” 75

           81.     The prescriptive disclosure requirements in the Final Rule exceed the Bureau’s

statutory authority.

           82.     Under EFTA, the Bureau may promulgate regulations regarding disclosure of the

“terms and conditions of electronic fund transfers involving a consumer’s account.” 76 Although

EFTA requires that such disclosure “shall be in readily understandable language,” 77 it does not

authorize the Bureau to mandate particular disclosure terms, nor does it authorize the Bureau to

mandate the precise manner in which those terms are presented.

           83.     Rather than establishing rigid requirements, the Bureau is directed to issue “model

clauses for optional use by financial institutions to facilitate compliance with … disclosure

requirements.”78 In developing these optional model clauses, “the Bureau shall take account of

variations in the services and charges under different electronic fund transfer systems and …

shall issue alternative model clauses for disclosure of these differing account terms.” 79




75
     5 U.S.C. § 706(2)(C).
76
     15 U.S.C. § 1693c(a).
77
     Id.
78
     Id. § 1693b(b) (emphasis added).
79
     Id.



                                                  - 31 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 32 of 42



         84.     In addition to mandating that financial institutions use specified terms to describe

their fees,80 the Rule requires that the disclosures be in a table;81 that the table be arranged in a

particular manner, with specified terms grouped together and ordered as determined by the

Bureau;82 that fees appear in bold-face type of specified sizes; 83 and that only the highest

possible fee amounts under worst-case scenarios be disclosed without any explanation of how

and when those amounts can be lower.84

         85.     The Rule also fails to take into account the differences between digital wallet

services and GPR cards and unlawfully prevents financial institutions from describing those

differences in their short form disclosures.

         86.     Because EFTA does not allow the Bureau to mandate the terms used in financial

disclosures or the precise form and formatting of such disclosures, the Rule exceeds the Bureau’s

statutory authority and must be vacated.

                                           COUNT TWO
                                      (APA, 5 U.S.C. § 706(2)(C))

   THE BUREAU EXCEEDED ITS STATUTORY AUTHORITY UNDER TILA BY
IMPOSING A 30-DAY BAN ON CONSUMERS’ ABILITY TO LINK CERTAIN CREDIT
           PRODUCTS TO THEIR DIGITAL WALLET ACCOUNTS

         87.     Paragraphs 1 through 86 are incorporated by reference as if set forth fully herein.




80
     See 12 C.F.R. § 1005.18(b)(2).
81
     Id. § 1005.18(b)(6)(iii).
82
     Id. § 1005.18(b)(7)(i).
83
     Id. § 1005.18(b)(7)(ii).
84
   Id. § 1005.18(b)(3)(i) (a “financial institution shall disclose the highest amount it may impose
for that fee …”); id. § 1005.18(b)(4)(ii) (a “financial institution may not use any symbols, such
as an asterisk, to explain conditions under which any fee may be imposed”).



                                                 - 32 -
                 Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 33 of 42



           88.     The APA requires a reviewing court to “hold unlawful and set aside agency action

… found to be … in excess of statutory jurisdiction, authority, or limitations.” 85

           89.     The Rule imposes a 30-day prohibition on consumers’ ability to link an existing

credit product to a digital wallet under certain circumstances, including where the consumer

would receive beneficial treatment for linking the product. 86 Congress has not authorized the

Bureau to impose substantive restrictions on a consumer’s ability to obtain or use credit in this

manner.

           90.     The Bureau claims that such authority can be found in TILA. 87 As amended by

the Dodd-Frank Act, TILA’s section on “disclosure guidelines” allows the Bureau to “prescribe

regulations to carry out the purposes of [TILA].” 88 These regulations “may contain such

additional requirements, classifications, differentiations, or other provisions, and may provide for

such adjustments and exceptions for all or any class of transactions, as in the judgment of the

Bureau are necessary or proper to effectuate the purposes of this subchapter, to prevent

circumvention or evasion thereof, or to facilitate compliance therewith.” 89

           91.     The primary purpose of TILA is to “assure a meaningful disclosure of credit

terms.”90 In keeping with that congressional purpose, TILA’s implementing regulations

generally establish disclosure requirements—not substantive restrictions on the ability of

consumers to access and use credit, unless specifically authorized by statute.



85
     5 U.S.C. § 706(2)(C).
86
     See 12 C.F.R. § 1026.61(c)(1)(iii); id. § 1026.61(a)(5)(iii).
87
     See 81 Fed. Reg. at 83,949.
88
     15 U.S.C. § 1604(a).
89
     Id.
90
     15 U.S.C. § 1601(a).


                                                 - 33 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 34 of 42



         92.     There is no separate statutory authorization in TILA or anywhere else allowing

the Bureau to prohibit a consumer from linking a credit card to a digital wallet or to require a

delay in such linkage.

         93.     The Bureau’s theory that it may impose a 30-day ban under TILA—ostensibly to

“separate the decision” to obtain the digital wallet from the decision to obtain a credit card—

lacks any limiting principle, and in any case is entirely inapplicable where the consumer has

already obtained the credit card.91 One can imagine innumerable substantive bans on accessing

or using credit that might promote an “informed decision” by consumers, but TILA provides no

authority for that rationale, and the Bureau cannot unilaterally choose to impose such restrictions

without congressional authorization.

                                        COUNT THREE
                                    (APA, 5 U.S.C. § 706(2)(A))

    THE BUREAU’S FAILURE TO ADEQUATELY CONSIDER THE UNIQUE
CHARACTERISTICS OF DIGITAL WALLETS WAS ARBITRARY AND CAPRICIOUS

         94.     Paragraphs 1 through 93 are incorporated by reference as if set forth fully herein.

         95.     The APA requires a reviewing court to “hold unlawful and set aside agency action

… found to be … arbitrary, capricious, [or] an abuse of discretion.” 92

         96.     An action is arbitrary or capricious where the agency fails to consider a relevant

factor or an important aspect of the issue under consideration. 93 The existence of critical




91
     81 Fed. Reg. at 84,268.
92
     5 U.S.C. § 706(2)(A).
93
     See Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983).



                                                - 34 -
               Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 35 of 42



differences between the types of activity being regulated is one such relevant factor. 94 The lack

of evidence that there is any problem to be solved is another. 95

         97.     The Bureau violated the APA’s core requirement of reasoned decision-making in

applying the Rule to digital wallets in several ways. The Bureau’s fundamental error was to take

a regulatory regime designed for GPR cards and irrationally apply it to digital wallets, without

regard to significant differences between the two types of products.

         98.     For example, the short form disclosure requirements significantly limit PayPal’s

ability to explain key features of its digital wallet, such as the extremely limited circumstances in

which fees will be charged, and to describe how and when maximum fee amounts can be lower.

These short form requirements were imposed because the “J-hook package” in which GPR cards

are sold in retail stores “is no larger than 4 inches by 5.25 inches,” along with “certain other

aspects of purchasing GPR cards in retail settings [that] may also pose obstacles to comparison

shopping,” such as that “[s]tore personnel may not be sufficiently familiar with the different

products to respond accurately to consumer questions.”96

         99.     In the context of an in-store purchase of a GPR card—potentially located behind a

counter, where it is difficult for a consumer to review product details—it may be sensible for the

Bureau to require a limited and defined set of disclosures. This rationale falls away, however,

when a consumer enrolls online, as with PayPal. In that context, the consumer can be presented

with additional information without size or space limitations, and any questions can easily be




94
     See Int’l Ladies’ Garment Workers’ Union v. Donovan, 722 F.2d 795, 824 (D.C. Cir. 1983).
95
    See Nat’l Fuel Gas Supply Corp. v. FERC, 468 F.3d 831, 843 (D.C. Cir. 2006) (Kavanaugh,
J.).
96
     81 Fed. Reg. at 83,939.


                                                - 35 -
                   Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 36 of 42



directed to dedicated support personnel. The Prepaid Rule entirely fails to account for these

material differences.

            100.     The Bureau’s research and testing likewise was limited to physical cards

purchased in stores. In developing the short form disclosures, the Bureau convened focus groups

of individuals that “self-identified as having used a prepaid card.” 97 These focus groups were

presented with disclosures “that could fit on existing packaging material used to market prepaid

products on J-hooks in retail locations.”98 The results informed the Bureau’s development of the

short form disclosures that PayPal is now required to include with its digital offerings. The

Bureau irrationally made no effort to determine whether the short form disclosures were

appropriate in a digital wallet context.

            101.     The Bureau also acknowledged that imposing onerous fee disclosures on digital

wallets was largely an exercise in preemptive regulation. The Bureau admitted that digital

wallets do not charge many of the fees that the Bureau requires to be disclosed. 99 The Bureau

speculated, however, that hypothetical future developments could lead digital wallet providers to

change their business models to include such fees. 100 Imposing substantial burdens on digital

wallet offerors based on pure speculation as to future use cases is arbitrary and capricious.

            102.     For these reasons and others, the Bureau’s decision to extend the Rule to digital

wallets was arbitrary and capricious, unsupported by substantial evidence, and not the product of

reasoned decision-making.




97
      Id. at 83,954.
98
      Id.
99
      See id. at 83,968.
100
      Id.; see also id. at 84,015.


                                                    - 36 -
                Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 37 of 42



                                          COUNT FOUR
                                     (APA, 5 U.S.C. § 706(2)(A))

 THE BUREAU’S FAILURE TO PROPERLY WEIGH THE LIMITED BENEFITS OF
THE PREPAID RULE AGAINST ITS EXTENSIVE BURDENS WAS ARBITRARY AND
           CAPRICIOUS AND NOT IN ACCORDANCE WITH LAW

         103.     Paragraphs 1 through 102 are incorporated by reference as if set forth fully herein.

         104.     When promulgating a rule, the Bureau must consider “the potential benefits and

costs to consumers and covered persons, including the potential reduction of access by

consumers to consumer financial products or services resulting from such rule.” 101 In addition,

the APA’s duty of reasoned decision-making obligates the Bureau to consider the disadvantages

of regulatory decisions.

         105.     The Bureau breached those statutory requirements here, as the Bureau did not

appropriately consider either the costs to digital wallet providers of complying with the Prepaid

Rule or the reduction of access to consumers that may occur if the Prepaid Rule stifles

innovation in the digital wallet space.

         106.     The Bureau’s cost-benefit analysis does not mention the term “digital wallet” or

consider how digital wallet offerings will be affected by the imposition of a disclosure regime

tailored for a distinct line of products. Instead, the Bureau unreasonably looked only at the

potential costs and benefits of regulating traditional prepaid accounts, relying almost entirely on

evidence derived from studies of GPR card usage. 102 That failure to carry out a congressionally-

mandated task, by itself, requires setting aside the Rule.

         107.     Moreover, properly evaluated, the limited benefits of imposing the onerous

disclosure requirements and substantive restrictions of the Prepaid Rule on digital wallets are


101
      12 U.S.C.§ 5512(b)(2).
102
      See 81 Fed. Reg. at 84,272.


                                                 - 37 -
              Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 38 of 42



clearly outweighed by the costs incurred by customer confusion and the restriction of consumer

choice. Because most digital wallet users do not and will not ever use their digital wallet

accounts in such a manner as to incur fees, the Rule’s benefits to digital wallet customers are

limited. Moreover, the accounts consumers link to their digital wallets—including traditional

banking accounts and credit card accounts—are already subject to disclosures under EFTA and

TILA, further lessening the value of an additional layer of required disclosures.

       108.     While the benefits of applying the Prepaid Rule to digital wallets are minimal, the

costs are significant. As PayPal’s experience has shown, many customers are confused or misled

and ultimately dismayed when confronted with the required short form disclosures, incorrectly

believing that they will be charged fees for the usual payment and cash transfer features of their

PayPal accounts or not understanding that fees will likely be lower than the amounts presented in

short form disclosures. The loss of both goodwill and enrollments caused by this customer

confusion is detrimental to the use of digital wallets, and will deprive consumers of access to

innovative, beneficial products.

       109.     The 30-day ban on consumers’ ability to link credit products offered by PayPal’s

business partners also imposes costs by making it more difficult for consumers to obtain the

benefits of offerings from PayPal and its partner credit card issuers and by stifling innovation

and partnerships that can result in expanded functionality and lower fees for consumers of digital

wallets and credit products.

       110.     Because the Bureau failed appropriately to consider the significant costs and the

lack of benefits of requiring digital wallets to comply with the Prepaid Rule, the Rule is, under

the APA, arbitrary and capricious and not the product of reasoned decision-making, as well as

contrary to Congress’s command in the Dodd-Frank Act.




                                               - 38 -
                Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 39 of 42



                                       COUNT FIVE
 (U.S. Cont. amend. I; 5 U.S.C. § 706(2)(B); Declaratory Judgment Act, 28 U.S.C. §§ 2201-
                                           2202)

      THE RULE VIOLATES THE FIRST AMENDMENT BY REQUIRING PAYPAL TO
      DELIVER UNNECESSARY, IRRELEVANT, AND MISLEADING MESSAGES TO
                                CONSUMERS

         111.     Paragraphs 1 through 110 are incorporated by reference as if set forth fully herein.

         112.     The APA requires a reviewing court to “hold unlawful and set aside agency action

… found to be … contrary to constitutional right.”103

         113.     The Prepaid Rule violates the First Amendment because it requires PayPal to

make a series of largely misleading and inapplicable disclosures to its customers that it would

not otherwise make and that drown out the speech in which PayPal would prefer to engage. The

disclosures are misleading because the Rule requires use of exact or substantially similar terms in

the short form to describe certain fee categories that were designed to address the fee structure

for GPR cards rather than digital wallets and because clarifying statements about the nature of

the fees are not permitted within the short form. The disclosures are also misleading because the

Rule requires mention of only the highest possible fee amounts under the worst-case scenario

without permitting a description about how or when the fees can be lower. As the Supreme

Court has explained, regulations that “compel[] individuals to speak a particular message”

constitute content-based speech restrictions because they “alter the content of [the individuals’]

speech.”104 Such restrictions “target speech based on its communicative content” and are




103
      5 U.S.C. § 706(2)(B).
104
   Nat’l Inst. of Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2371 (2018) (quotation
marks omitted).



                                                 - 39 -
                Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 40 of 42



“presumptively unconstitutional,” justified “only if the government proves that [the restrictions]

are narrowly tailored to serve compelling state interests.” 105

         114.     The Bureau has plainly failed to meet that burden here. Indeed, the Bureau

recognized that many of the fees that it required PayPal to include in the short form disclosure

shown to customers before they are permitted to acquire a prepaid account did not apply to

digital wallets and might not apply for the foreseeable future (if ever). The Bureau’s guesswork

hardly constitutes a compelling state interest.

         115.     But even if a less stringent standard applies, the Bureau’s Prepaid Rule still

violates PayPal’s First Amendment rights. In Zauderer v. Office of Disciplinary Counsel, 471

U.S. 626 (1985), the Supreme Court permitted the government to mandate private commercial

speech so long as the speaker was required only to provide “purely factual and uncontroversial

information” and the government’s disclosure requirements were “reasonably related” to its

“interest in preventing deception of consumers” and not “unjustified or unduly burdensome.” 106

         116.     The Bureau’s Prepaid Rule—by requiring PayPal to “disclose” fees that are

largely inapplicable to the vast swath of its digital wallet customers—is not “reasonably related”

to its professed goal of providing consumers with information actually relevant to consumers

choosing between prepaid account products. Similarly, prohibiting clarifying disclosures

regarding the nature and likely amount of fees in the short form is not “reasonably related” to a

goal of ensuring that a well-informed consumer has the necessary information to comparison

shop among like product offerings.




105
      Id. (quotation marks omitted).
106
      Zauderer, 471 U.S. at 650-651.


                                                  - 40 -
              Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 41 of 42



       117.     The First Amendment violations caused by the Rule entitle PayPal to as-applied

equitable relief against the enforcement of the Rule against the company. An actual controversy

exists between Defendants and PayPal over whether application of the Rule to PayPal’s

otherwise truthful, non-misleading speech violates the First Amendment. PayPal faces actual

and imminent threats to its First Amendment rights through the Rule’s currently effective

mandate that PayPal provide disclosures that confuse and mislead the public about the nature of

PayPal’s offerings. PayPal is accordingly entitled to an injunction against enforcement of the

Rule against it and to a declaration that the Rule’s application to PayPal is unconstitutional.

                                     PRAYER FOR RELIEF

       118.     WHEREFORE, Plaintiff prays that the Court grant the following relief:

                a.     Declare the Rule arbitrary, capricious, an abuse of discretion, and

                       otherwise not in accordance with the law within the meaning of 5 U.S.C.

                       § 706(2)(A), contrary to the constitutional right under 5 U.S.C.

                       § 706(2)(B), and promulgated in excess of statutory jurisdiction, authority,

                       or limitations within the meaning of 5 U.S.C. § 706(2)(C);

                b.     Vacate the Rule and enjoin the Bureau and all of its officers, employees,

                       and agents from implementing, applying, or enforcing the Rule;

                c.     Declare the Rule unconstitutional as applied to PayPal’s constitutionally

                       protected commercial speech, and enjoin Defendants from enforcing the

                       Rule against PayPal’s constitutionally protected commercial speech;

                d.     Award PayPal its costs and reasonable attorney’s fees as appropriate; and

                e.     Grant such other relief as the Court deems necessary, just, and proper.




                                               - 41 -
          Case 1:19-cv-03700 Document 1 Filed 12/11/19 Page 42 of 42



Dated: December 11, 2019            Respectfully submitted,

                                    /s/ Daniel P. Kearney
                                    Daniel P. Kearney
                                    D.C. Bar No. 977148
                                    daniel.kearney@wilmerhale.com
                                    Kelly P. Dunbar
                                    D.C. Bar No. 500038
                                    Justin Baxenberg
                                    D.C. Bar No. 1034258
                                    (D.D.C. Bar Admission Pending)
                                    James D. Barton
                                    D.C. Bar No. 888283830

                                    WILMER CUTLER PICKERING HALE AND
                                    DORR LLP
                                    1875 Pennsylvania Avenue, NW
                                    Washington, DC 20006
                                    Tel.: (202) 663-6000
                                    Fax: (202) 663-6363

                                    Counsel for Plaintiff PayPal. Inc.




                                     - 42 -
